Order entered July 1, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00798-CV

                           SUZLON ENERGY LIMITED, Appellant

                                                 V.

                    TRINITY STRUCTURAL TOWERS, INC., Appellee

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-12-00094

                                             ORDER
       We GRANT appellant’s June 27, 2013 unopposed motion for an extension of time to file

a brief. Appellant shall file its brief on or before August 14, 2013.


                                                       /s/    DAVID LEWIS
                                                              JUSTICE